Citation Nr: 1037488	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  07-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
psoriasis vulgaris.

3.  Entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer.

4.  Entitlement to a compensable evaluation for hemorrhoids.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION
	
Appellant represented by:  Iowa Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 
1969.

This matter came to the Board of Veterans' Appeals (Board) from a 
September 2004 rating decision of the Des Moines, Iowa Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Veteran testified at a travel Board hearing 
before the Veterans Law Judge signing this decision.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran's posttraumatic stress disorder is not manifested 
by occupational and social impairment with deficiencies in most 
areas.

2.  The medical evidence of record shows that the Veteran's 
psoriasis was manifested by symptoms affecting approximately less 
than nine percent of the exposed areas and approximately two 
percent of the total body surface area.

3.  The medical evidence of record shows that the Veteran's 
duodenal ulcer was manifested by symptoms approximating a 
disability that is no more than mild with recurring symptoms once 
or twice a year. 

4.  The medical evidence of record shows that the Veteran's 
hemorrhoids are no more than mild to moderate, without impairment 
of sphincter control. 

5.  Service connection is in effect for PTSD, evaluated as 50 
percent disabling; psoriasis, evaluated as 10 percent disabling;  
a duodenal ulcer, evaluated as 10 percent disabling; bilateral 
hearing loss, evaluated as 10 percent disabling; and, 
hemorrhoids, evaluated as noncompensable.  The Veteran's total 
service connected disability evaluation is combined to 60 
percent.

6.  The preponderance of the evidence is against finding that the 
Veteran's service-connected disabilities, alone, are so severe as 
to preclude all forms of substantially gainful employment 
consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent 
for posttraumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for an evaluation in excess of 10 percent for 
psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.118, Diagnostic Code 7816 (2009).

3.  The criteria for an evaluation in excess of 10 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7305 (2009).

4.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7335-7336 (2009).

5.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected disabilities 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.3, 4.15, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The requirements of the VCAA have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application. VA notified the Veteran in October 2003, March 
2006, and June 2008 correspondence of the information and 
evidence needed to substantiate and complete his claims, to 
include notice of what part of that evidence is to be provided by 
the claimant and notice of what part VA will attempt to obtain.  
The correspondence explained how VA assigns disability ratings 
and effective dates.  In any event, as the instant claims are 
denied, no disability rating or effective date is assigned and 
any deficiency as to such notice is moot.

Although not all of the VCAA complaint notices were sent before 
the initial RO decision in these matters, the Board finds that 
such error was not prejudicial to the Veteran.  Not only has the 
Veteran been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample time 
to respond, but the RO also readjudicated the case by way of a 
December 2009 supplemental statement of the case issued after 
notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential fairness 
of the adjudication.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim. 38 
C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service medical records.  In 
addition, the Veteran was afforded adequate VA examinations that 
adequately addressed the necessary manifestations of the 
disabilities at issue for which the rating criteria apply.  There 
is no indication that additional examination is warranted.  After 
the May 2010 hearing, the Veteran's most recent outpatient 
treatment records were associated with the claims file.  At that 
time, he also submitted a signed statement in which he waived 
initial RO review of this evidence.  38 C.F.R. § 20.1304 (2009).  
A review of those records does not disclose information of 
increased symptoms so as to warrant a new VA examination.  
VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (holding that, where the veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, VA must provide a new examination).  In sum, the 
Veteran has been provided both a meaningful opportunity to 
participate in the adjudication of the claim and to present 
pertinent evidence and testimony in light of the notice provided.  
There is no evidence of any VA error in notifying or assisting 
the Veteran that reasonably affects the fairness of this 
adjudication.  Indeed, the Veteran has not suggested that such an 
error, prejudicial or otherwise, exists.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims are thus ready to be considered on the 
merits.

The Board has reviewed the evidence in the Veteran's claims files 
that includes his written contentions, service personnel and 
treatment records, private and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim. 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Increased ratings

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. 
Part 4.

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the benefit 
of the doubt in resolving each such issue must be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Generally, 
where an increase in the level of a service- connected disability 
is at issue, the primary concern is the present level of 
disability.   Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board will consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice known 
as "staged ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).

a.  PTSD

Posttraumatic stress disorder is rated under Diagnostic Code 9411 
under the General Rating Formula for Mental Disorders.  The 
criteria for a 50 percent rating are occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

The criteria for the next higher rating, a 70 percent rating, are 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission. The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.

Further, when evaluating the level of disability from a mental 
disorder, the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation based solely on 
the basis of social impairment.  The focus of the rating process 
is on industrial impairment from the service-connected 
psychiatric disorder, and social impairment is significant only 
insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 
4.130.

As different examiners at different times will not describe the 
same disability in the same language, features of the disability 
which must have persisted unchanged may be overlooked, or a 
change for the better or worse may not be accurately appreciated 
or described.  It is the responsibility of the fact finder to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

To that end, the Global Assessment Function (GAF) score helps to 
evaluate a disability.  The GAF score reflects the psychological, 
social, and occupational functioning in a hypothetical continuum 
of mental health/illness.  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g. suicidal ideation or severe 
obsessional rituals), or any other serious impairment in social 
or occupational functioning.  A GAF score from 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  A GAF score 
of 61 to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 38 C.F.R. § 
4.130.

While the GAF score is relevant evidence, the GAF score alone is 
neither statutorily nor regulatively controlling in rating a 
psychiatric disorder; rather, the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above.

Neither the number of symptoms, nor the type of symptoms, nor the 
GAF score controls in determining whether the criteria for the 
next higher rating have been met.  It is the effect of the 
symptoms, rather than the presence of symptoms, pertaining to the 
criteria for the next higher rating, that is determinative.

Symptoms noted in the rating schedule are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).



Background

The Veteran has a very extensive history of treatment and 
hospitalizations for alcohol and polysubstance abuse; a bipolar 
disorder, schizoaffective disorder, PTSD, and personality 
disorder.

A hospital discharge summary in January 1973 noted a report of 
alcohol usage beginning at the age of 13.  The diagnosis was 
depression, alcohol addiction, with symptoms of chronic 
personality disorder. A November 1973 clinical notation noted a 
diagnostic history of alcohol addiction; schizophrenia, chronic, 
undifferentiated; and, inadequate personality disorder.  

At a November 2000 VA examination, the examiner noted that he had 
reviewed the Veteran's claims file.  The examiner noted that 
since service discharge in 1969 the Veteran has had extensive 
inpatient and outpatient psychiatric treatment.  He had been 
diagnosed at various times with schizophrenia, personality 
disorder, major depressive disorder with psychotic features, 
inadequate personality disorder, gambling addiction, and bipolar 
disorder, type I and Type II.  Until two years prior there had 
been little indication of PTSD in any of the mental health 
materials in the claims file.  The Veteran had worked for 13 
years at the postal service receiving a disability retirement 
about 4 years ago.  This coincided with a worsening of his 
diabetes.  He also reported receiving a Social Security 
Administration pension which he claimed was for his mental 
disorders and PTSD.  The claims file contained no SSA related 
records to support this.  Further an inquiry to SSA revealed no 
pension records for the Veteran.    

Examination revealed that the Veteran's overall functioning was 
at the level of a chronic psychiatric patient.  He had many 
hospitalizations and extensive outpatient treatment.  His 
diagnoses seemed to have narrowed down and he was most often 
treated for a bipolar disorder and used mood leveling 
medications.  The issue of possible PTSD seemed somewhat vague, 
as the records remained skimpy regarding treatment for PTSD.  The 
examiner opined that despite some minimum indications of 
treatment for PTSD, the veteran did not at this point meet the 
criteria for a diagnosis of PTSD, but possibly could if 
additional treatment documents were actually provided.  The 
symptoms he reported did not include significant avoidance.  He 
indicated some re-experience phenomena but this appeared to be to 
a minimum.  The other symptoms reported appeared to be symptoms 
of the bipolar disorder for which he has been treated with 
extensive mood disturbance, depressive symptoms, and a very low 
level of functioning generally.  The diagnosis was a bipolar 
disorder; and, alcohol dependence in remission.  A GAF of 42 was 
assigned.

At a September 2002 VA examination, the examiner noted that at 
his previous VA examination the Veteran was anxious, suspicious, 
and reportedly delusional to an extent although not actively so 
during that examination.  The examiner noted the Veteran did not 
appear to have been diagnosed with PTSD except possibly by a 
clinician at the Vet Center.  The examiner noted that the 
Veteran's manner showed a lack of focus, and a somewhat 
significant lack of sophistication with regard to social 
situations.  Speech was logical and related with no indication of 
hallucination or formal thought disorder.  He showed a good deal 
of suspiciousness with an underlying delusional basis, although 
not prominent today.  He was not acutely depressed, but revealed 
anxiety in the form of pressured speech.  No obsessions or 
compulsions were noted.  He was oriented x3 with adequate memory 
and concentration.  Cognitive status was just fair.  The examiner 
opined that;

In my opinion, the Veteran does meet the criteria for a 
diagnosis of post-traumatic stress disorder, which appears 
to have arisen as a result of his combat experience in the 
Vietnam War.  At the same time, it does not appear the bulk 
of the social and industrial impairment reflected by the 
GAFs below would be attributed to post-traumatic stress 
disorder, as opposed to his evidently disabling bipolar 
disorder.  In my opinion, approximately one-half the social 
and industrial impairment reflected by the GAFs below can 
be attributed to his likely service-related PTSD, which 
appears to constitute a partial disability.

The diagnosis was bipolar disorder, type I; PTSD, chronic with 
moderate symptoms; and, a history of addictive disorders.  A GAF 
of 40 was assigned overall.

At a December 2003 VA examination, the Veteran arrived on time.  
His manner was moderately inappropriate with an incongruent 
affect, but cognitive status was reasonably good.  His grooming 
was extremely casual.  The Veteran generally suffered from 
episodes of confusion and was inclined to misinterpret motives of 
others.  He functioned at the level of a chronic psychiatric 
patient.  His speech was logical and related with no indication 
of hallucination or formal thought disorder.  He did not appear 
depressed, agitation was more evident.  No obsessions or 
compulsions were noted.  He was oriented x3, with adequate memory 
and concentration.  Sleep disturbance was indicated as 
significant.  

The examiner noted that he continued to present a picture of more 
than one mental disorder, including a bipolar disorder, which did 
not appear to be service connected.  He also exhibited PTSD which 
appeared to be partially disabling, and currently rated at 50%.  
He opined that, the patient's level of symptomatology or of 
social and industrial impairment specifically attributed to the 
posttraumatic stress disorder had not increased to any 
significant extent.  The diagnosis was bipolar affective 
disorder; PTSD; and, a history of polysubstance abuse.  A GAF of 
40 was assigned.

At a July 2004 VA examination, the Veteran arrived on time.  His 
manner was mostly appropriate possibly more so than his previous 
examination.  He presented as cheerful with some incongruence as 
his medical condition was generally problematic. He continued to 
report PTSD symptoms and to meet the criteria for a diagnosis of 
PTSD already rated at 50 percent but no increase in impairment 
was present.  He appeared to be more appropriate then when last 
seen.  He was cheerful and his statements were positive.   His 
speech was logical and related with no indication of 
hallucination, delusions, or formal thought disorder.  No 
obsessions or compulsions were noted.  He was oriented x3, with 
adequate memory and concentration.  Sleep disturbance was 
indicated as moderate.  

The examiner noted that the Veteran appeared to have maintained 
some improvement that he generally showed as a result of adequate 
input and outside support.  The examiner noted that he remained 
totally unemployable solely due to his two compensable mental 
disorders.  The PTSD taken alone continued to represent a 
partially disabling condition and the veteran would not appear to 
be totally unemployable solely due to PTSD.  The diagnosis was 
bipolar disorder, NOS; PTSD; and, a history of polysubstance 
abuse.  A GAF of 40 was assigned.

At an August 2008 VA PTSD examination, the veteran arrived on 
time.  His manner was moderately inappropriate; affect was 
flattened and incongruent; and, cognitive status was adequate.  
He smiled while talking about how depressed he had been.  His 
speech was otherwise logical and related with no evidence of 
hallucinations, delusions, or formal thought disorder.  There was 
no flight of ideas, loosening of associations, or obsessive or 
compulsive behavior.  He was oriented x3, with adequate memory 
and concentration.  Sleep disturbance was indicated as moderate.  

The veteran's problems and difficulties appeared to be similar to 
his previous examinations.   His level of functioning appeared to 
be fairly consistent.  The examiner opined that the level of 
impairment ascribed to PTSD had not changed significantly from 
the previous examination.  A good deal of his symptomatology and 
poor functioning was due to his bipolar disorder, and so the 
diagnostic formulation was fairly similar to what has been seen 
on the several previous examinations.  The examiner noted that, 
"although, his statements are to the effect that PTSD symptoms 
are causing these problems, this is seen as not credible."

The diagnosis was bipolar disorder, NOS; PTSD, chronic; and, a 
history of substance abuse, in remission.  A GAF of 42 was 
assigned.

At a November 2009 VA PTSD examination, the veteran arrived on 
time.  He was casually dressed and adequately groomed, though 
with a full untrimmed beard.  His manner was atypical with 
flattened affect unusual verbal prosody, and tangentially to his 
responses.  His manner seemed naïve.  He was cooperative and 
responsive.  He seemed to have a proclivity to attribute any 
difficulties to PTSD.   At his last VA examination in August 
2009, the examiner noted some slight improvement despite 
indications of neglect of self care.  He had an established 
conservator.  The Veteran presently reported arousal symptoms of 
PTSD and some re-experiencing symptoms although at least some of 
them were related to questionable traumatic events.  He reported 
fairly few avoidance criteria which were not sufficient to meet 
the diagnostic criteria for PTSD.  Given the benefit of doubt he 
met the criteria for PTSD.  He was also diagnosed with a bipolar 
disorder reporting fairly few frank symptoms.  His primary 
presentation was of impaired social skills suggestive of a 
chronic psychosis or perhaps a schizotypal personality disorder 
rather than PTSD.  Nonetheless the examiner regarded the previous 
examiners' attribution of social and vocational impairment 
equally to PTSD and bipolar to have been reasonable.  With the 
recognition of the inexactness of such estimates, he opined that 
half the impairment can be attributed to PTSD and the remainder 
to bipolar disorder or to a personality disorder.  The diagnosis 
was bipolar disorder, NOS; PTSD, chronic; a history of 
polysubstance abuse, in remission; and, schizotypal traits.  A 
GAF of 42 was assigned.

The Veteran provided sworn testimony at a hearing in May 2010.  
The Veteran requested 30 days in which to submit additional 
evidence.  Hearing transcript (T.) 4.  The record was left open 
for 30 days, but no additional evidence was received from the 
Veteran.  The Veteran described his psychiatric symptoms as 
including 'terrific nightmares,' intrusive thoughts, startle 
reaction and isolation.  T. 15.  

The evidence of record also includes VA outpatient treatment 
reports, including those obtained subsequent to the Veteran's 
hearing.  In February 2010, the Veteran was alert, attentive and 
euthymic in mood.  His thought process was normal and coherent, 
with no unusual thought content.  Speech was normal in 
rate/rhythm.  He had no suicidal or violent ideation.  Judgment 
was good; memory was intact.  Psychiatric clinical diagnoses did 
not include PTSD; GAF was 55.  A psychiatry note in March 2010 
shows that the Veteran was doing 'a lot' better since his 
medication was halved.  His activities included going to exercise 
classes; eating meals at a Senior Center several days a week; and 
attending group therapy and Alcoholics Anonymous sessions.  He 
occupied himself at home with entering and pricing a sports card 
collection into his computer.  The clinical psychiatric diagnoses 
did not include PTSD; his GAF was 60.  A psychology note dated in 
April 2010 shows the Veteran slept about 16-24 hours a day; the 
Veteran attributed this to having too many medications.  
Observation at that time acknowledged that the Veteran was 
unkempt in appearance, with soiled pajamas and shaggy hair and 
beard.  His affect was restricted.  The goal was to increase his 
activity level.       

Analysis

The Veteran asserts that his disability rating for PTSD does not 
accurately reflect the severity of his symptoms.  He in essence 
seeks a total evaluation for PTSD.  After carefully reviewing the 
evidence of record, the competent evidence shows that the 
Veteran's PTSD is appropriately rated at 50 percent.  His 
symptoms related to his PTSD have been rated at no more than 
moderate on several successive VA PTSD examinations for rating 
purposes.  

The evidence shows that the Veteran has numerous symptomatology 
related to nonservice-connected bipolar disorder, personality 
disorder, and history of alcohol and polysubstance abuse.  The 
effects of these non-service related disabilities may not be 
considered in rating service-connected disability.  38 C.F.R. 
§ 4.14 (2009) (the use of manifestations not resulting from 
service-connected disease or injury in establishing the service-
connected evaluation...is to be avoided).  In the opinions of 
several VA examiners, such nonservice-connected disability 
comprises at least half of his psychiatric disability.  In 
distinguishing the source of the Veteran's symptomatology, the 
Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that when it is not possible to separate the 
effects of a service- connected disability from a nonservice-
connected disability, such signs and symptoms should be 
attributed to the service- connected disability.  However, unlike 
Mittleider, in this case it is possible and necessary to 
distinguish the symptoms from the Veteran's various psychiatric 
disorders from his service-connected PTSD.  While the records 
show that he socially isolates himself, and is in essence 
unemployable, multiple examinations have reported that his PTSD 
is no more than moderate, at best, and only accounts for 50 
percent of his mental incapacity.  The other 50 percent is caused 
by his nonservice connected bipolar disorder, personality 
disorder, and history of alcohol and polysubstance abuse.  In 
this case, the VA examiners have been able to distinguish the 
effects of the symptoms of service-connected disability.   

The Veteran's GAF score of 40-42 has been identified as the worst 
over the period of this appeal.  At that time, the examiner felt 
that it was with reasonable doubt that a diagnosis of PTSD was 
assigned at all and noted that overall his PTSD accounted for no 
more than half his mental disability.  Similarly, the 
aforementioned outpatient treatment reports typically show much 
better GAF scores on an ongoing basis throughout treatment.  
Significantly, the clinical findings do not involve PTSD.  Thus, 
these findings and GAF scores also do not tend to support the 
Veteran's claim.  

The record also reflects that the Veteran does not have such 
symptoms as suicidal ideation or obsessional rituals which 
interfere with routine activities.  On examination, his speech is 
documented as normal.  He has not been shown to have near-
continuous panic or depression that affects his ability to 
function independently, appropriately or effectively.  His mental 
health reports do not indicate that he is violent.  Although he 
has been shown to have a neglect in personal appearance, his 
judgment in other ways is assessed as good.  As to additional 
PTSD symptoms, the Veteran has reported some reexperiencing such 
as hyperarousal, and this is borne out in his hearing testimony 
and on VA examination.  However, the VA examiners, who are 
sufficiently learned in identifying and distinguishing various 
symptoms of one psychiatric disorder from another, point to no 
particular other strong symptoms of PTSD that would indicate a 
higher rating is in order.  Rather, they point to multiple 
symptoms as related to nonservice-related mental impairment.  

In summary, and for the reasons and bases set forth above, the 
Board concludes that the Veteran's PTSD is currently 
appropriately rated at 50 percent.  His appeal is denied.  Staged 
ratings are not in order since the disability picture was not 
been more severe at some times than at other times during the 
course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

b.  Psoriasis

Service connection for psoriasis was granted and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.118, Diagnostic Code 
7816, effective January 6, 1972.

At a July 2004 VA examination, the examiner noted the Veteran was 
service connected for psoriasis vulgaris.  It reportedly comes 
and goes and was not particularly bothersome to him.  He also had 
difficulty with dandruff.  He treated it topically only.  The 
diagnosis was psoriasis vulgaris currently evaluated as 10 
percent without functional limitations.  

At a January 2007 VA skin examination, the claims file was 
reviewed.  The examiner noted onset of psoriasis was progressive 
in nature, now involving the legs to knee level, and below.  The 
hairline was positive for itching.  There was urticaria on the 
lower extremities and the scrotum which was fairly constant and 
did not change with the seasons.  The Veteran used cremes, 
lotion, and hair conditioner.  Examination revealed 2 psoriatic 
lesions of 1.5 cm. on the right temporal area just below the 
hairline which were very slightly erythematic and with minimal 
scaling; on the right, posterior aspect of the ear was a 2 cm. x 
0.5 cm. lesion erythematic with a small amount of dried serous 
drainage; the left forearm revealed lichenization; the umbilicus 
had a slight purplish discoloration within the umbilicus itself 
and was negative for drainage or erythema or dried skin; the 
scrotum revealed 3 small lesions <.5 cm. dia.  On the mid 
posterior surface with minimal erythema surrounding lesions and 
bed of the lesion slightly tannic in color.  The left shin 
revealed multiple eschar areas due to scratching; negative for 
erythema or dry scaly lesions otherwise skin was warm, dry, good 
turgor, anicteric, with no rashes or bruises.  Using the rule of 
nines to estimate the total body surface area, the examiner 
determined that 9 percent of the total body surface area was 
affected by psoriasis; and, he estimated that 2 percent of the 
exposed body surface was affected by psoriasis.  The diagnosis 
was psoriasis with mild functional impairment.

In August 2008 VA examination revealed the skin was warm, dry, 
good turgor, anicteric, no bruising.  There was psoriatic plaque, 
left forearm 2 lesions, 1.5 cm. diameter on the olecranon, and a 
4 cm. x 2 cm area distal to the olecranon, with an erythematic 
base with raised white scaly plaque; right forearm with 2 areas 
of mild erythema without raised plaque, 1.5 cm. diameter on 
olecranon and a 4 cm. x 2 cm. area distal to olecranon; right 
temporal area with 4 cm. x 2.5 maculopapular area of erythema 
with sticky crust.  Also the area of the pinnae bilateral between 
the antihelix and external acoustic meatus with erythema and 
sticky crusty appearance, both consistent with seborrheic 
dermatitis; scrotum with 2 1.5 cm. diameter areas of 
excoriation/ulceration with slightly raised, ridge, erythematous; 
lower legs and knees generally dry with few areas of excoriation 
without evidence of psoriatic plaques.  Using the rule of nines 
to estimate the total body surface area, the examiner estimated 
that less than 9 percent of the total body surface area was 
affected by psoriasis.  He estimated that less than 2 percent of 
the total exposed body surface area was affected by psoriasis.  
The diagnosis was psoriasis affecting small areas of the 
forearms, elbows, and scrotum.  

In November 2009 VA examination revealed the skin was warm, dry, 
good turgor, anicteric, no bruising.  There was psoriatic plaque, 
left elbow and forearm measuring 11 cm. x 2 cm. (last examination 
2 lesions, 1.5 cm diameter on the olecranon, and a 4 cm. x 2 cm 
area distal to the olecranon), with an erythematic base with 
raised white scaly plaque; right forearm with 2 areas of mild 
erythema without raised plaque, 1.5 cm. diameter on olecranon and 
a 4 cm. x 2 cm. area distal to olecranon (unchanged from last 
examination); right temporal area with 4 cm. x 2.5 maculopapular 
area of erythema with sticky crust.  Also the area of the pinnae 
bilateral between the antihelix and external acoustic meatus with 
erythema and sticky crusty appearance, both consistent with 
seborrheic dermatitis; scrotum with 2 1.5 cm. diameter areas of 
excoriation/ulceration with slightly raised, ridge, erythematous; 
lower legs and knees generally dry with few areas of excoriation 
without evidence of psoriatic plaques: feet dry with thick 
hyperkeratotic heels without fissures, no psoriatic plaque.  
Using the rule of nines to estimate the total body surface area, 
the examiner estimated that less than 9 percent of the total body 
surface area was affected by psoriasis.  He estimated that less 
than 2 percent of the total exposed body surface area (hands and 
face) was affected by psoriasis.  The diagnosis was psoriasis 
affecting small areas of the forearms, elbows, and scrotum.  

At his hearing in May 2010, the Veteran described how he has 
lesions on his body and head for which he was treated in 
different ways, to include medication, salves and creams.  T. 7.  
He stated that the skin problems can extend to his ears, arms, 
and scrotum.  T. 16.  

VA outpatient treatment records of April 2010 show that the 
veteran was evaluated for various problems, including the skin.  
It was noted that he occasionally used medicated creams as 
ordered for the feet; occasional foot soaks are also done.  He 
used medication for psoriasis on his face and hairline on an 
infrequent basis.  He developed a scaly, rough skin on his 
coccyx.  His medical diagnoses included psoriasis.  Earlier that 
month, the heels of both feet continued to be very dry, with no 
open cracks.  In January 2010, no new problems were identified.  
His skin was warm and dry.  The Veteran complained of dry skin to 
the lower legs for which he used medicated cream topically.  

Under Diagnostic Code 7816, a noncompensable evaluation is 
warranted for psoriasis affecting less than 5 percent of the 
entire body or exposed areas affected, and; no more than topical 
therapy required during the past 12-month period.  A 10 percent 
evaluation is warranted for psoriasis affecting at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  A 30 percent evaluation is warranted for psoriasis 
affecting 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of six weeks or more, but not constantly, during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7816.

The medical evidence of record shows that the Veteran's psoriasis 
has been manifested by symptoms which affected less than nine 
percent of the entire body or 2 percent of the exposed areas on 
multiple examinations and during the appeal period.   The VA 
examinations addressed the specific extent of the affected areas 
by such required percentage; however, the outpatient treatment 
reports otherwise appear consistent with the adequate VA 
examinations.  In addition, there is no medical evidence of 
record that the Veteran's psoriasis has ever been treated with 
corticosteroids or other immunosuppressive drugs.  As such, a 
rating in excess of the current 10 percent evaluation is not 
warranted for the Veteran's psoriasis.

The Board has also considered rating the Veteran's psoriasis 
under the alternate methods listed under Diagnostic Code 7816.  
See Id.  However, the medical evidence of record does not show 
that the Veteran's psoriasis has resulted in disfigurement of the 
head, face or neck or scarring.  As such, evaluations in excess 
of those already assigned are not warranted under the relevant 
diagnostic codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7804, 7805 (2009).

As the evaluations currently assigned reflect the degree of 
impairment shown since the date of the reopened claim for 
psoriasis, there is no basis for additional staged ratings with 
respect to this claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

c.  Duodenal ulcer

The Veteran's disability has been rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7305 for duodenal ulcer.  See 38 C.F.R. § 4.20 
(2009).   Initially, the Board notes that for purposes of 
evaluating disabilities under § 4.114, the term "substantial 
weight loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss of 
10 to 20 percent of the individual's baseline weight, sustained 
for three months or longer.  The term "inability to gain weight" 
means that there has been substantial weight loss with inability 
to regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year-period preceding onset 
of the disease.  38 C.F.R. § 4.112 (2009).

The Veteran's duodenal ulcer is rating under Diagnostic Code 
7305, which provides that a severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of anemia 
and weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe duodenal ulcer, 
with less than severe disability, but with impairment of health 
manifested by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year is evaluated as 40 percent disabling.  A 20 
percent rating is warranted for a moderate condition with 
recurring episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.   A 10 percent evaluation is warranted for a mild 
condition with recurring symptoms once or twice yearly.  38 
C.F.R. § 4.114, Diagnostic Code 7305 (2009).

At a July 2004 VA examination, the examiner noted a remote 
history of duodenal ulcer diagnosed in 1968.  The Veteran 
underwent an epigastric endoscopy 10 years ago.  The diagnosis at 
that time was gastroesophageal reflux disease (GERD).  The 
Veteran denied abdominal pain, constipation, diarrhea, vomiting, 
hematemesis, melena, alcoholic stools, bright red rectal 
bleeding, jaundice or hepatitis.  A gastric emptying study in 
July 2003 showed evidence of profound gastroparesis, but the 
Veteran was asymptomatic for outlet obstructive disease.  An 
upper gastrointestinal (UGI) and esophagogram in July 2004 
revealed normal swallowing and some tertiary contractions in the 
distal esophagus, but no evidence of any active ulcer or obvious 
outlet obstruction or reflux.  The Veteran's stomach was normal 
and pliable.  There was no evidence of scarring, active 
ulceration, or mass lesion. The duodenal bulb filled readily.  
The diagnosis was a remote past history of duodenal ulcer with a 
minimal history of GERD with negative upper GI barium study (July 
2004) without functional limitations.  

In August 2008 a VA examiner reported that in the July 2004 VA 
examination the Veteran was noted to have a history of duodenal 
ulcer and GERD with a negative UGI.  He occasionally used Maalox 
for epigastric pyrosis.  His weight was stable and his appetite 
was good.  The Veteran was seen in the VA clinic in April and 
October 2007, and June 2008 complaining of increased "ulcer 
pains."  The assessment was peptic ulcer disease (PUD) vs. 
Gastroparesis.  The Veteran denied vomiting, hematemesis, melena 
and hypoglycemic reaction.  He reported alternating constipation 
and diarrhea.  He reported that his weight fluctuated between 190 
to 220 pounds.  The Veteran's abdomen was obese, soft, with 
positive bowel sounds, no bruits or hepatosplenomegaly or masses 
noted.  There was no guarding, tenderness, rebound or rigidity.  
The diagnosis was duodenal ulcer, stable.

 At a November 2009 VA examination, the Veteran denied vomiting, 
hematemesis, melena, and hypoglycemic reaction.  He reported that 
he took a little capsule type pill.  He reported that his weight 
fluctuated because he alternated between not eating for a while 
and then periods of overeating.  The Veteran's abdomen was obese, 
soft, with positive bowel sounds, no bruits or hepatosplenomegaly 
or masses noted.  There was no guarding, rebound or rigidity.  
There was mild to moderate tenderness on deep palpation at the 
epigastric region and left lower quadrant.  The diagnosis was 
duodenal ulcer, stable.

The Veteran testified at his hearing in May 2010 that he quite 
frequently had stomach problems for which he took medication.  T. 
8.  He avoided certain spicy foods.  T. 9.  His symptoms included 
gas and discomfort.  T. 11.  

VA outpatient treatment reports are of record and document his 
treatment for GI problems.  In April 2010, there was no 
incontinence of the bladder or bowel.  The Veteran reported 
ongoing problems with diarrhea, upset stomach and constipation.  
He alternated from constipation to loose stools.  His weight in 
that month was 201 pounds.  A weight loss of 10 percent within 
one year was recommended as a goal. In March 2010, his weight was 
199 pounds.  The Veteran stated having bowel movements every day, 
without incontinence.  His appetite was good.  His weight in 
February 2010 was 202; obesity was listed as a current medical 
condition.   In January 2010, the Veteran weighed 186 pounds.  
His appetite was good; there was no bowel incontinence.      

The Board finds that the preponderance of the evidence is against 
a disability rating greater than 10 percent.  As noted above, to 
warrant a higher disability rating under Diagnostic Code 7305, 
the Veteran's symptoms need to show a moderate duodenal ulcer 
with recurring symptoms or continuous moderate manifestations 
which indicate a moderate duodenal ulcer.  Here, the evidence 
reflects no active ulcer and no impairment of health manifested 
by anemia or weight loss.   Rather, the Veteran's appetite is 
documented as good, and his state of nutrition is obese.  Any 
periodic weight loss has not been demonstrated as being related 
to the effects of his service-connected GI disorder.  In fact, 
his goal is to attempt to lose 10 percent of his weight.  
Additionally, neither the Veteran's testimony nor other medical 
reports indicate that he has incapacitating episodes averaging 10 
days or more in duration at least 4 or more times a year.  Given 
the absence of such symptoms of ulcer disease, the Board finds 
that a higher rating for duodenal ulcer disease is not warranted.  
Thus, the Board finds that a rating higher than 10 percent for a 
duodenal ulcer is not warranted.  38 C.F.R. §§ 4.20, 4.114, 
Diagnostic Code 7305 (2009).

d.  Hemorrhoids

The Veteran's service-connected hemorrhoids, operated, formerly 
diagnosed as anal fissure, are rated as noncompensable pursuant 
to Diagnostic Codes 7335-7336.  Under 38 C.F.R. § 4.114, 
Diagnostic Code 7336, a noncompensable rating is warranted for 
hemorrhoids (external or internal) where there is evidence of 
mild to moderate symptomatology.  A 10 percent rating is 
warranted where there is evidence of large or thrombotic 
hemorrhoids, which are irreducible, with excessive redundant 
tissue, and frequent recurrences.  A 20 percent evaluation, the 
maximum allowed, is warranted where hemorrhoids are present, with 
persistent bleeding and secondary anemia, or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336 (2009).

DC 7335 provides that fistula in ano be rated as impairment of 
sphincter control under DC 7332, which provides a noncompensable 
evaluation for impairment of sphincter control that is healed or 
slight without leakage; a 10 percent rating for constant slight, 
or occasional moderate leakage; and a 30 percent rating for 
impairment of sphincter control characterized by occasional 
involuntary bowel movements, necessitating wearing a pad.

At a July 2004 VA examination, the Veteran reported undergoing an 
anal fistulectomy in 1984.  He recovered without incident and has 
remained asymptomatic since.  He underwent hemorrhoidectomies in 
1970 and 1976.  He rarely has scant rectal bleeding now with 
painful hemorrhoids about two months ago.  An examination of the 
anus revealed no hemorrhoids, fissures, fistulae, or inflamed 
skin tags.  The diagnosis was a remote history of hemorrhoids 
with a negative clinical examination without any functional 
limitations.  

In August 2008 a VA examiner noted negative VA examinations in 
May 1991 and July 2004 with no reports of hemorrhoids since July 
2004.  The Veteran denied loss of sphincter control; or fecal 
leakage.  He reported occasional bright blood in the stool 
generally as streaking of toilet paper.  This occurred about once 
every 3 months and was associated with a flare-up of irritable 
bowel syndrome.  He currently treated his hemorrhoids with 
suppositories.  The examiner noted no visible external or 
palpable internal hemorrhoids, fissures, or skin tags.  The anal 
sphincter and prostate were within normal limits.   The diagnosis 
was hemorrhoids per record, none found on examination.  The 
Veteran described infrequent episodes of BRBPR (bright red blood 
per rectum) that were consistent with episodic flare-ups of small 
internal hemorrhoids and/or anal fissures.

At a November 2009 VA examination, the Veteran described 
infrequent episodes of BRBPR that were consistent with episodic 
flare-ups of small internal hemorrhoids and/or anal fissures.  
The examiner noted hemorrhoids per record, but none were found on 
examination.  

During his May 2010 hearing, the Veteran testified that he did 
not have any leakage problems in the rectal area.  T. 11.  He 
described blood in the stool every time he defecated.  He also 
had itching and pain in the area, and he frequently used 
suppositories.  T. 12.  

VA outpatient treatment reports show that the Veteran has been 
prescribed suppositories to insert in the rectum every day as 
needed for hemorrhoids.  

The evidence of record contains no evidence of large or 
thrombotic hemorrhoids, which are irreducible, with excessive 
redundant tissue, and frequent recurrences.  Therefore, the 
record contains no objective medical evidence to support a 
compensable disability rating.  Thus, the criteria for a 10 
percent rating under Diagnostic Code 7336 have not been met.  
Rather, the hemorrhoids are not shown to be more than mild to 
moderate, for which a noncompensable evaluation is in order.   

Alternatively, DC 7335 does not provide support for a higher 
rating either.  Both in hearing testimony and as documented in 
the multiple medical reports, there is no evidence of leakage of 
the rectum.  As such, an increased rating is not warranted.  

e.  Summary

In reaching the above decisions, the Board considered the 
doctrine of reasonable doubt.  However, as the medical evidence 
of record does not show findings that meet the criteria for 
ratings in excess of those already assigned, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see 
also Massey, 7 Vet. App. at 208.

Extraschedular Evaluation

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  Disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2009).  To accord justice in 
an exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment. 38 
C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board notes that the Veteran is no longer working at his job 
at the postal service, but this is because of his severe 
physiological disability secondary to his nonservice connected 
diabetes mellitus.  The Veteran also provided detailed testimony 
concerning the symptoms of the disabilities at issue.  However, 
the rating criteria have reasonably encompassed the effects of 
the various disorders, such that they contemplate not only his 
symptoms but the severity of his cumulative disability.  
Therefore, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration of 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2009) is not warranted.

II. TDIU

In order to establish service connection for a total rating based 
upon individual unemployability due to service-connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure and 
follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed. Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability.  When a 
veteran's schedular rating is less than total (for a single or 
combination of disabilities), as here, a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated at 
60 percent or more.  When there are two or more disabilities, at 
least one disability must be ratable at 40 percent or more, and 
any additional disabilities must result in a combined rating of 
70 percent or more, and the disabled person must be unable to 
secure or follow a substantially gainful occupation.  See 38 
C.F.R. § 4.16(a).  A total disability rating may also be assigned 
on an extra-schedular basis, pursuant to the procedures set forth 
in 38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart from 
any non-service-connected conditions and advancing age, which 
would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

The Veteran here is service-connected for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; psoriasis, 
rated as 10 percent disabling; duodenal ulcer, rated as 10 
percent disabling; bilateral hearing loss, rated as 10 percent 
disabling; and hemorrhoids, rated as non-compensably disabling.  
His combined rating is 60 percent.  See 38 C.F.R. § 4.25.  As 
such, he does not meet the threshold requirements under 38 C.F.R. 
§ 4.16(a).  

However, the Board must still consider whether the competent 
evidence otherwise demonstrates that the Veteran is unable to 
secure or follow a substantially gainful occupation.  If such is 
shown, then the case would be referred to the Director, 
Compensation and Pension Service for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b).  As stated in Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a 
claim for a TDIU without producing evidence, as distinguished 
from mere conjecture, that the Veteran can perform work that 
would produce sufficient income to be other than marginal.  

A review of the objective evidence does not support the Veteran's 
claim of entitlement to a TDIU.    

The Board notes that while the Veteran reported that he received 
a Social Security Administration pension all attempts at locating 
documentation of an SSA pension were unsuccessful.  In September 
2006 SSA informed VA that they could not find any records 
pertaining to the Veteran.  A memorandum of unavailability was 
prepared and entered in the file.

The Veteran has multiple nonservice connected conditions 
including a bipolar disorder, personality disorder, and alcohol 
and polysubstance abuse.  He has been found to be totally 
disabled on many occasions primarily as a result of his multiple 
mental disorders and nonservice physical conditions.  He is also 
service connected for PTSD which has been determined on numerous 
VA examinations to be no more than moderate and to account for no 
more than half his mental incapacity.  This has been consistent 
in VA examinations in September 2002, December 2003, July 2004, 
August 2008 VA, and November 2009.  The evidence does not reflect 
that the Veteran's PTSD alone has caused unemployability.  

His other service connected disorders include psoriasis vulgaris, 
duodenal ulcer, and hearing loss each rated as 10 percent 
disabling, and hemorrhoids noncompensably disabling.  Skin 
examiners opined that the Veteran's psoriasis was no more than 
mild and affected only small areas of his forearms, elbows and 
scrotum. Regarding his duodenal ulcer disease, and his 
hemorrhoids, there was no current evidence of any active duodenal 
ulcers or hemorrhoids at the last several VA examinations.  
Likewise, at an August 2008 audiological examination the 
Veteran's hearing loss disorder revealed very good speech 
recognition ability bilaterally.  The examiner opined that no ear 
or hearing loss problem was noted that would require medical 
follow-up and did not render him unemployable.

The Veteran himself believes that he is unable to obtain and 
maintain substantially gainful employment due to his service-
connected disabilities.  At his hearing in May 2010, he in 
essence attributed his problems with employability to his service 
connected PTSD.  Nevertheless, the lay testimony of the Veteran 
in this regard is outweighed by the medical professionals of 
record who considered his various disorders and provided 
evaluations as to his ability to work based solely on service-
connected disability.  

Further, and more significantly, the preponderance of the medical 
evidence is against the claim.  Taken together, the medical, 
audiological, and psychiatric and psychological assessments 
reveal that the Veteran is not unable to obtain or maintain 
substantially gainful employment, consistent with his education 
and occupational experience, due to his service-connected 
disorders.  His service-connected PTSD, psoriasis, duodenal 
ulcer, hearing loss, and hemorrhoids have been assessed by 
medical professionals as having a moderate impact on 
employability.  Finally, his PTSD, while it would likely cause 
reduced occupational reliability and productivity functional 
limitation, it has not been shown to cause total unemployability.  
In fact, the competent medical evidence indicates that, it was 
not his PTSD which limited his ability to seek out and retain 
employment but his multiple nonservice connected physiological 
and mental disorders.  For the reasons and bases discussed, the 
Board finds that there is a preponderance of evidence against the 
claim of entitlement to a TDIU, so the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).



ORDER

 Entitlement to an evaluation in excess of 50 percent for PTSD is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
psoriasis vulgaris is denied.

Entitlement to an evaluation in excess of 10 percent for duodenal 
ulcer is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is denied



____________________________________________
M. SABULSKY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


